DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: an apparatus for wireless communication, comprising: means for receiving radio resource control (RRC) configuration information comprising an indication of whether hybrid automatic repeat request acknowledge (HARQ-ACK) feedback uses a joint HARQ-ACK payload or separate HARQ-ACK payloads; means for receiving one or more downlink control information (DCI) associated with a first control resource set (CORESET) identifier; means for receiving one or more DCI associated with a second CORESET identifier; wherein when the RRC configuration information indicates the HARQ-ACK feedback uses the joint HARQ-ACK payload; means for transmitting the joint HARQ-ACK payload based on a joint HARQ-ACK codebook used to generate HARQ-ACK feedback associated with the first CORESET identifier and the second CORESET identifier; and wherein when the RRC configuration information indicates the HARQ-ACK feedback uses the separate HARQ-ACK payloads, means for transmitting a first separate HARQ-ACK payload based on a separate HARQ-ACK codebook used to generate HARQ-ACK feedback associated with the first CORESET identifier and a second separate HARQ-ACK payload based on a separate HARQ-ACK codebook used to generate HARQ-ACK feedback associated with the second CORESET identifier in claim 48.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 21, PAPASAKELLARIOU et al. (US 2012/0034927) disclose a method of wireless communication performed by a user equipment (UE), comprising: receiving radio resource control (RRC) configuration information comprising an indication of whether hybrid automatic repeat request acknowledge (HARQ-ACK) feedback uses a joint HARQ-ACK payload or separate HARQ-ACK payloads (see para. 0136, joint and separate coding of HARQ-ACK payloads).
SHEN et al. (US 2020/0059912) discloses receiving one or more downlink control information (DCI) associated with a first control resource set (CORESET) identifier; receiving one or more DCI associated with a second CORESET identifier (see para. 0079, different CORSET with DCI lengths).
PAPASAKELLARIOU AND SHEN fails to disclose wherein when the RRC configuration information indicates the HARQ-ACK feedback uses the joint HARQ-ACK payload, transmitting the joint HARQ-ACK payload based on a joint HARQ-ACK codebook used to generate HARQ-ACK feedback associated with the first CORESET identifier and the second CORESET identifier; and wherein when the RRC configuration information indicates the HARQ-ACK feedback uses the separate HARQ-ACK payloads, transmitting a first separate HARQ-ACK payload based on a separate HARQ-ACK codebook used to generate HARQ-ACK feedback associated with the first CORESET identifier and a second separate HARQ-ACK payload based on a separate HARQ-ACK codebook used to generate HARQ-ACK feedback associated with the second CORSET identifier.
Regarding claim 30, PAPASAKELLARIOU et al. (US 2012/0034927) disclose a user equipment (UE) for wireless communication, comprising:
a memory; and one or more processors coupled to the memory, the memory and the one or more processors configured to: receive radio resource control (RRC) configuration information comprising an indication of whether hybrid automatic repeat request acknowledge (HARQ-ACK) feedback uses a joint HARQ-ACK payload or separate HARQ-ACK payloads (see para. 0136, joint and separate coding of HARQ-ACK payloads). SHEN et al. (US 2020/0059912) disclose receive one or more downlink control information (DCI) associated with a first control resource set (CORESET) identifier; receive one or more DCI associated with a second CORESET identifier (see para. 0079, different CORSET with DCI lengths).  PAPASAKELLARIOU AND SHEN fails to disclose wherein when the RRC configuration information indicates the HARQ-ACK feedback uses the joint HARQ-ACK payload, transmit the joint HARQ-ACK payload based on a joint HARQ-ACK codebook used to generate HARQ-ACK feedback associated with the first CORESET identifier and the second CORESET identifier; and wherein when the RRC configuration information indicates the HARQ-ACK feedback uses the separate HARQ-ACK payloads, transmit a first separate HARQ-ACK payload based on a separate HARQ-ACK codebook used to generate HARQ-ACK feedback associated with the first CORESET identifier and a second separate HARQ-ACK payload based on a separate HARQ-ACK codebook used to generate HARQ-ACK feedback associated with the second CORESET identifier.
Regarding claim 39, PAPASAKELLARIOU et al. (US 2012/0034927) disclose a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to: receive radio resource control (RRC) configuration information comprising an indication of whether hybrid automatic repeat request acknowledge (HARQ-ACK) feedback uses a joint HARQ-ACK payload or separate HARQ-ACK payloads (see para. 0136, joint and separate coding of HARQ-ACK payloads). SHEN et al. (US 2020/0059912) disclose receive one or more downlink control information (DCI) associated with a first control resource set (CORESET) identifier; receive one or more DCI associated with a second CORESET identifier (see para. 0079, different CORSET with DCI lengths). PAPASAKELLARIOU AND SHEN fails to disclose wherein when the RRC configuration information indicates the HARQ-ACK feedback uses the joint HARQ-ACK payload, transmit the joint HARQ-ACK payload based on a joint HARQ-ACK codebook used to generate HARQ-ACK feedback associated with the first CORESET identifier and the second CORESET identifier; and wherein when the RRC configuration information indicates the HARQ-ACK feedback uses the separate HARQ-ACK payloads, transmit a first separate HARQ-ACK payload based on a separate HARQ-ACK codebook used to generate HARQ-ACK feedback associated with the first CORESET identifier and a second separate HARQ- ACK payload based on a separate HARQ-ACK codebook used to generate HARQ-ACK feedback associated with the second CORESET identifier.
Regarding claim 48, PAPASAKELLARIOU et al. (US 2012/0034927) disclose an apparatus for wireless communication, comprising: means for receiving radio resource control (RRC) configuration information comprising an indication of whether hybrid automatic repeat request acknowledge (HARQ-ACK) feedback uses a joint HARQ-ACK payload or separate HARQ-ACK payloads (see para. 0136, joint and separate coding of HARQ-ACK payloads). SHEN et al. (US 2020/0059912) disclose means for receiving one or more downlink control information (DCI) associated with a first control resource set (CORESET) identifier; means for receiving one or more DCI associated with a second CORESET identifier (see para. 0079, different CORSET with DCI lengths). PAPASAKELLARIOU AND SHEN fails to disclose wherein when the RRC configuration information indicates the HARQ-ACK feedback uses the joint HARQ-ACK payload, means for transmitting the joint HARQ-ACK payload based on a joint HARQ-ACK codebook used to generate HARQ-ACK feedback associated with the first CORESET identifier and the second CORESET identifier; and wherein when the RRC configuration information indicates the HARQ-ACK feedback uses the separate HARQ-ACK payloads, means for transmitting a first separate HARQ-ACK payload based on a separate HARQ-ACK codebook used to generate HARQ-ACK feedback associated with the first CORESET identifier and a second separate HARQ-ACK payload based on a separate HARQ-ACK codebook used to generate HARQ-ACK feedback associated with the second CORESET identifier.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463